Case: 13-10929      Document: 00512743010         Page: 1    Date Filed: 08/22/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-10929                            August 22, 2014
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN WILLIAM STURM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:04-CR-8-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant John William Sturm appeals the 24-month
sentence imposed on revocation of his term of supervised release.                        Sturm
argues that the sentence is procedurally unreasonable because the district
court failed adequately to explain its reasons for the sentence imposed,
impairing our ability to review the reasons for his sentence. He also argues
that the sentence is substantively unreasonable because the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10929     Document: 00512743010      Page: 2    Date Filed: 08/22/2014


                                  No. 13-10929

failed to account for several sentencing factors that should have received
significant weight.
      Sturm did not object in the district court to the adequacy of its reasons
for the sentence or to the reasonableness of the sentence imposed, so our review
is for plain error. See United States v. Whitelaw, 580 F.3d 256, 259-60 (5th Cir.
2009). To establish plain error, an appellant must show a forfeited error that
is clear or obvious and that affects his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If he makes this showing, we have the
discretion to correct the error but will do so only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id. Making a
showing of reversible plain error “is difficult, as it should be.” Puckett, 556 U.S.
at 135 (internal quotation marks omitted).
      Sturm has not made such a showing as to either alleged error.
Accordingly, the judgment is AFFIRMED.




                                         2